UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1051


ROBIN AUGUSTO GARCIA-MARTINEZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 20, 2020                                      Decided: October 20, 2020


Before GREGORY, Chief Judge, WILKINSON, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald L. Schlemmer, Washington, D.C., for Petitioner. Joseph H. Hunt, Assistant
Attorney General, Anthony P. Nicastro, Assistant Director, Sheri R. Glaser, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robin Augusto Garcia-Martinez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT).           We have thoroughly

reviewed the record, including the transcript of the merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2018), and that substantial

evidence supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992) (stating standard of review for denial of asylum); Dankam v. Gonzales, 495 F.3d
113, 124 (4th Cir. 2007) (stating standard of review for denial of CAT protection).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Garcia-Martinez, (B.I.A. Dec. 20, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2